Citation Nr: 0710676	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
hand little finger disorder.    




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to August 1982.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things 
continued a 10 percent rating for laceration scar, posterior 
surface right hand, with mild ulnar neuropathy (dominant).  
On his May 2004 Form 9, the veteran requested a hearing 
before a Board member.  In February 2005, the RO increased 
the rating to 20 percent disabling.  In September 2006, the 
Board remanded the claim for further development.  The 
veteran failed to appear at his July 2006 videoconference 
hearing and good cause has not been shown.  


FINDINGS OF FACT

The right hand little finger disorder is analogous to that of 
an amputation of that finger with metacarpal resection (more 
than one-half of the bone lost).


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected right hand little finger have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of entitlement to 
increased rating for his right hand little finger disorder 
and has been notified of the information and evidence 
necessary to substantiate the claim and of the efforts to 
assist him.  In letters dated in December 2002 (prior to the 
rating on appeal) and October 2006, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim; of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The October 2006 letter specifically advised the 
veteran to submit "any evidence in [his] possession that 
pertains to [his] claim."  

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  

March and October 2006 letters notified the appellant of the 
type of evidence needed to evaluate the disability rating and 
to determine the effective date of an award in regards to the 
claim of entitlement to increased rating for his right hand 
little finger disorder. (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  VA arranged for the veteran to 
be examined.  VA attempted to reschedule the veteran for an 
MRI to clear up any inconsistencies.  The veteran failed to 
report once and was unavailable another time.  The Board also 
notes that the "duty to assist" the veteran in the 
development of facts pertinent to his claim is not a "one-way 
street." See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
veteran must also be prepared to meet his obligations by 
cooperating with VA's efforts to acquire all medical evidence 
supporting a claim. Olson v. Principi, 3 Vet. App. 480 
(1992).  The veteran has not identified any further pertinent 
records that remain outstanding.  VA's duty to assist is met.

II.  Factual Background

April 2001 to November 2004 treatment records from VA El Paso 
Health Care System reported a prior history of an acquired 
finger deformity.  An October 2003 record noted complaints of 
increasing pain and discomfort to the hand.  

Several statements from the veteran's supervisor and friends 
indicated that the veteran was unable to type, write, grasp 
on to things, or put on gloves and was in pain.

On January 2003 VA examination, physical examination of the 
right hand and right little finger revealed that there was 
complete paralysis of the right little finger, which was 
paralyzed in the flexion position.  There was also exquisite 
pain and tenderness to palpation involving the posterior 
aspect of the right hand and right little finger that also 
involved the area of the fifth metacarpal of the right hand.  
Grip strength was decreased approximately 50% in the right 
hand.  The veteran is right-handed.  A well healed surgical 
scar was noted on the posterior aspect of the right hand in 
the area of the fifth metacarpal.  It measured 6 cm in 
length.  The tip of the ring finger, the tip of the middle 
finger, and the tip of the index finger could approximate 
about 1 inch the transverse fold of the palm of the right 
hand.  The veteran had significant problem with grasping 
objects, not only with typing or using the computer, he also 
had significant problems with writing with a pencil or pen.  
X-rays of the right hand showed hyperflexion of the right 
little finger.   The diagnosis included traumatic rheumatoid 
arthritis with daily pain involving the right hand and right 
little finger, secondary to severe ulnar neuropathy and 
ankylosis of the right little finger; residual trauma, by 
clinical examination, and x-rays.  

On June 2004 VA examination, a physical examination revealed 
a well healed lacerated scar noted over the posterior aspect 
of the right hand area of the fifth metacarpal about 2 cm in 
length.  Examination further revealed that the right little 
finger was totally hyperflexed and ankylosed at the proximal 
interphalangeal joint.  This deformity was permanent and even 
with strong pulling to extend it out, the little finger 
continued to be flexed.  The flexion deformity, which was 
permanent, prevented it from being used for gripping any 
objects in the right hand.  An examination revealed 
hypoesthesia around the ulnar nerve distribution in the 
posterior aspect of the right hand from the wrist area down 
to the tip of the right little finger.  There was complete 
loss of sensation around the scar in the fifth metacarpal 
joint of the right hand.  It was noted that the January 2003 
x-ray showed that except for the hyperflexion of the proximal 
interphalangeal joint of the finger, no significant interval 
change had developed since films obtained on November 3, 
1999.  A December 1999 EMG report concluded that the study 
was mildly abnormal.  There was electrical evidence 
consistent with injury to dorsal ulnar cutaneous nerve on the 
right.  The slowing of the ulnar motor nerve at the wrist was 
of uncertain origin.  The diagnosis was residual scar 
manifested by flexion contracture of right little finger at 
proximal interphalangeal joint, with hypoesthesia due to 
right dorsal ulnar cutaneous nerve injury, mild.  

On October 2006 VA examination, the veteran had complaints of 
right hand pain, mainly to the lateral aspect of the hand.  
There was constant severe pain associated with flare-ups.  
Tylenol usually relieved some of the pain.  He was able to 
hyperextend his finger with some constant message of the 
finger.  He had increased stiffness to the right side of his 
hands, occasional swelling to the hands, and some frequent 
spasms to the hand.  He denied using any corrective devices 
to his hand and denied any surgery.  The examiner opined that 
after reviewing the veteran's C-file and reviewing VA medical 
records and taking into account physical examination results 
and x-ray reports, the veteran's right hand condition 
manifested by flexure contracture of the little finger will 
impact only minimally in his ability to perform his job and 
his daily activities.  

The examiner added that basically the EMG and NCV study 
(1999) indicated that there were minimal signs of neuropathy.  
Also, the veteran indicated that after some repetitive 
message, he was able to extend his finger so the pressure 
contracture of the finger was not permanent and was not as 
severe as shown on physical examination.  Besides that, the 
overall strength of the hand was normal with no muscle 
atrophy noticed on the rest of the hand.  The evidence showed 
that the veteran had been working for the past 16 to 17 years 
and he was able to perform his duties with minimal 
difficulties.  These difficulties were only very mild and did 
not prevent him from performing his job.  The veteran 
indicated that after prolonged writing or using the computer, 
he had some problems.  However, he could use the computer and 
write without the use of his little finger.  He probably will 
have some difficulties opening a jar, but can use his left 
hand.  

The examiner noted that if the flexure contracture of the 
little finger had been present for 25 years, there would have 
been signs of bone abnormalities with osteoarthritis and the 
x-ray report did not show any signs of chronic abnormalities 
on the joint of this little finger.  An MRI of the hand was 
ordered but the report showed some unusual findings like 
flexure contracture of all fingers of the hand.  A second MRI 
was requested, but the veteran did not report.  The 
radiologist did not find any signs of ligament damage or 
chronic ligament finding, but according to the radiologist, 
the veteran showed resistance to open the entire hand, not 
only the little finger.  The veteran was not available when 
the MRI was to be scheduled a third time.  The examiner noted 
that because the results of the MRI were inconsistent with 
the physical findings and because a follow up MRI was not 
able to be done, the first MRI is not reliable.  The examiner 
opined that the extent of the impact of the disability of the 
veteran's ability to perform his works and his daily 
activities was mild only and did not prevent him from 
continuing to do his daily activities or his job.  

III.  Criteria and Analysis

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate diagnostic codes identify specific disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

The veteran's service-connected deformity of the left little 
finger has been rated by analogy to amputation of the right 
little finger under Diagnostic Code 5156. Pursuant to this 
Code, amputation of the little finger with metacarpal 
resection (more than one-half the bone lost) warrants a 
maximum disability rating of 20 percent.  According to the 
medical examinations the veteran's right little finger 
deformity involved the proximal interphalangeal joint of that 
finger that was hyperflexed and ankylosed and had exquisite 
pain and tenderness to palpation along the posterior aspect 
of the right hand and little finger and also involved the 
fifth metacarpal of the right hand.  This deformity is 
comparable to Code 5156's amputation with metacarpal 
resection, which warrants a 20 percent disability rating. 38 
C.F.R. § 4.71a.  As this is the maximum rating allowable 
under this Code, the Board must consider whether a higher 
rating is warranted under other potentially applicable Codes.  

In order to warrant a higher rating under Code 8516, severe 
incomplete paralysis of the major finger would have to be 
shown to allow for a 40 percent rating.  Complete paralysis 
due to flexor contraction of the ring and little fingers, 
atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers cannot spread fingers (or reverse); cannot abduct 
thumb; flexion of the wrist would have to be shown to allow 
for a 60 percent rating.  More recent VA examinations (May 
2004 and October 2006) cited to EMG and NCV studies and found 
that the veteran's ulnar nerve injury was mild or there were 
minimal signs of neuropathy.  Also, the medical evidence did 
not show that the flexor contraction involved the ring 
finger.  Therefore, a higher rating under Code 8516 is not 
warranted.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, the 
veteran has not alleged, nor does the evidence of record 
reflect or suggest, that there are factors warranting an 
extraschedular rating, such as marked interference with 
employability or frequent hospitalizations due to right fifth 
finger fracture residuals. 38 C.F.R. § 3.321.  Consequently, 
referral for extraschedular consideration is not warranted.








ORDER

A rating in excess of 20 percent for a right hand little 
finger disorder is denied.    



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


